 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                   FOR THE EASTERN DISTRICT OF CALIFORNIA
                                 FRESNO DIVISION
10
11 RAYMOND PRINE,                             Case No. 1:18-cv-01721-SAB

12              Plaintiff,                    ORDER RE STIPULATION FOR THE
13                                            AWARD OF ATTORNEY FEES UNDER
                       v.                     THE EQUAL ACCESS TO JUSTICE ACT
14                                            (EAJA), 28 U.S.C. § 2412(d)
15 COMMISSIONER OF SOCIAL
   SECURITY,                                  (ECF No. 18)
16
17         Defendant.

18
19          IT IS HEREBY ORDERED that fees and expenses in the amount of SIX
20 THOUSAND DOLLARS ($6,000.00) as authorized by 28 U.S.C. § 2412(d) and costs
21 in the amount of FOUR HUNDRED DOLLARS ($400.00) as authorized by 28 U.S.C.
22 § 1920, be awarded subject to the terms of the stipulation.
23
24 IT IS SO ORDERED.
25 Dated:     December 23, 2019
                                              UNITED STATES MAGISTRATE JUDGE
26
27
28
